Citation Nr: 1112317	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-26 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.  

This appeal arises from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

An August 2010 rating decision granted service connection for PTSD.  The Veteran has not submitted a notice of disagreement with the rating or effective date assigned for PTSD.  That has resulted in there being no case or controversy as to that issue.  Therefore, it is no longer in appellate status and will not be addressed herein.  


FINDINGS OF FACT

1.  Service treatment records include complaints of a running nose and sinus congestion, and diagnoses of rhinitis and chronic sinusitis.  

2.  Current VA records include treatment and diagnoses of chronic allergic rhinitis.  Sinus X-rays did not show sinusitis.  

3.  There is no competent medical evidence linking in-service episodes of athlete foot, chancroid or Herpes to any current skin disorder.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.380 (2010).  

2.  The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. § 1110 (West); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The Veteran filed his claims for service connection in August 2005.  The RO sent him a letter in December 2005 explaining what was needed from him, how he could help with his claim, how VA could help him, and what the evidence must show to support his claim.  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that VCAA notice of requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  A March 2006 letter to the veteran notified him of the type of evidence necessary to establish a disability rating or effective date for any increase.  

The RO obtained the Veteran's service treatment records, VA records of treatment in Jackson, and his records from the Social Security Administration.  The RO attempted to obtain his records of claimed treatment during the 1960's and 1970's from the Milwaukee VA Medical Center, but were informed they did not have any records of the Veteran.  The RO made a formal finding of this fact, and sent the Veteran a letter in May 2010 explaining the records no longer existed.  

The Veteran appeared and gave testimony at a hearing before a Decision Review Officer at the RO in October 2007.  He was afforded VA examinations which contained sufficient information to address the merits of the claim.  


No further notice or assistance to the Veteran with his claims is necessary.  


SERVICE CONNECTION

To establish service connection for a claimed disability, the facts as shown by evidence must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A. Allergic Rhinitis

No nasal disorder was recorded at service entrance, although the Veteran acknowledged a history of sinusitis at the time, which was characterized as "seasonal" by the examiner.  Thereafter, a June 1967 record appears to contain the entry "chr[onic] sinusitis" without any further elaboration, and a December 1967 service treatment records reveals the Veteran had a running nose and sinus congestion.  Physical examination revealed his nasal passages were edematous and inflamed.  He was seen in February 1968 with a sore throat, and running nose for several days and physical examination revealed rhinitis and slight erythematous pharynx.  The impression was rhinitis.  The Veteran returned in March 1968 complaining his medication for rhinitis made him sleepy.  

At service separation examination in June 1968 no disorders of the nose or sinuses were found, although on his Report of Medical History, the Veteran indicated he had a history of ear, nose and throat trouble, chronic or frequent colds and sinusitis.  On back of the form the examiner explained this was occasional sinusitis and common colds.  

Private September 2002 records indicate the Veteran was prescribed Claritin D for chronic allergic rhinitis, and in February 2003, he was treated for a simple sinus infection.    

July 2005 VA records reveal he complained of sinus congestion.  

VA records beginning in January 2006 include prescriptions for Claritin and diagnoses of allergic rhinitis.  The Veteran told the examiner he had a long history of allergic rhinitis, and allergic rhinitis was the diagnostic impression.  VA treatment records include diagnostic impressions of allergic rhinitis in March 2006.  

The Veteran was evaluated by a private physician for the Social Security Adminstration in February 2007.  The examiner noted the Veteran had post nasal drip, and July 2007 VA records contain a diagnostic impression of rhinitis.  

In October 2007 the Veteran testified before a Decision Review Officer at the RO.  He related he was initially treated for a nasal condition in August or September 1965, had some problems later on and was instructed to get over the counter treatment.  Right after he got out of the service he stated he was treated in Indianola, which had closed.  He was currently being treated at the Jackson VA Medical Center and given Claritin.  (T-2,3).  

A VA examination of the Veteran was conducted in December 2009.  Although the physician noted he did not have the Veteran's claims folder, the Veteran gave a history of recurring post nasal drainage on an irregular basis, but that he had not experienced any swelling or abnormalities over the paranasal sinuses.  Examination of the nose and sinuses found the external nasal and sinus structures were all normal.  Internally the septum was mildly deviated, but the turbinates were normal in size and structure.  There were no polyps, infectious drainage or other abnormalities, and the sinuses were negative on clinical evaluation.  Sinus X-rays were normal.  The physical stated he found no clinical evidence of recurring epitaxis, sinusitis or rhinitis.  

In November 2009 the Veteran reported having pain and tenderness in the right paranasal cavity for three days and a stopped up nose.  X-rays of the paranasal sinuses found no abnormality.  Acute sinusitis was diagnosed.  

In January 2010 the Veteran was seen at VA complaining of a combination of reflux and increased nasal drainage.  Examination found moderate clear post nasal drip.  He was told to continue his Flunisolide and Claritin.  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

VA and private records reasonably document the post service presence of chronic allergic rhinitis since 2002.  The service treatment records also reflect care given for rhinitis, and the Veteran has described a plausible history of intermittent nasal drainage (rhinitis) since service.  Given that he is presumed sound at service entrance, and there is credible medical and lay evidence of the symptoms of the Veteran's currently diagnosed allergic rhinitis in service and chronically since that time, a basis upon which to grant service connection has been presented.  

With respect to finding the Veteran medically sound at service entrance, the regulations provide that the Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2010).  

No disorders of the nose or sinuses were "noted" on the service examination report at entrance, and although the Veteran gave a history of sinusitis, the United States Court of Appeals for Veterans Claims has held that reports of medical history given by the Veteran are insufficient to rebut the presumption of soundness.  Parker v. Derwinski, 1 Vet. App. 522 (1991).  


B. Skin Disorder

Report of Medical Examination in August 1965 indicated the Veteran's skin was normal.  He had a scar one half inch long on his left lower arm.  

August 1966 service treatment records indicate the Veteran was seen with a probable chancroid.  He was given tetracycline.  Two weeks later, in August 1966 he was seen for foot trouble and told to soak his feet in Phisohex and use foot power.  He returned the next day and same treatment was prescribed.  

In June 1967 the Veteran was seen with herpes progenitalis involving the glans of his penis.  It was noted he had a chancroid while in the Republic of Vietnam.  Testing for sexually transmitted disease was ordered.  He returned two days later for treatment.  

No disorders of the skin were found at service separation in June 1968.  On his Report of Medical History in June 1968 the Veteran checked a history of VD and foot trouble.  On the back of the form the examiner recorded that VD was treated in April 1967 and athletes foot.  

Private March 2001 records reference earlier (date unspecified) treatment for either impetigo or a fungus of the arms and legs, and the Veteran currently had a fungus infection, with large crusted areas.  (The context of the entry strongly suggests the earlier records were quite recent as the March 2001 records were from a referral from the other treatment provider.)  

January 2006 VA records indicate the Veteran reported an occasional foot rash that cleared up with athlete's foot cream.  Examination of the feet found no breakdown on the feet, and no abnormal lesions were found on his skin.  He was given Nixoral for a leg and foot rash.  

March 2006 VA records found no abnormal lesions on the skin and there was no breakdown of the skin.  

July 2007 VA records indicate examination of the skin found mild tinea pedis.  

In October 2007 the Veteran testified he was first treated for a rash in service in Vietnam.  After service the next time he was treated was in 1988.  The treatment got rid of blisters.  He was given some ointment.  He said there was a current diagnosis and he was given Lamisil cream.  (T-2,3).  

In January and August 2008, and February 2009, VA evaluations found no abnormal lesions on the skin and there was no breakdown of the skin.  

In August 2009 the Veteran reported a hard blister like lesion to the right middle toe that came and went.  Examination found a callus on the right middle toe.  

VA records reveal the Veteran has diabetes mellitus and has been enrolled in the limb preservation program which includes examination of the extremities.  In September 2009 the Veteran was referred for evaluation of a callus type lesion on his right foot.  Examination revealed his skin was warm and dry to the touch.  There was a small five tenths of a centimeter callus-type lesion on the distal aspect of the right third phalanx.  There was no drainage, erythema, rash, abrasion, ulcer, or edema.  The impression was keratosis.  The callus was thinned with a scalpel without difficulty.  

A VA examination of the Veteran's skin was conducted in December 2009.  The Veteran reported getting a fungus infection on both feet in service.  He was treated with creams.  He did not remember how often or how long he used them.  He said his skin condition was limited to his feet until ten years ago when he noticed a similar rash on his arms and legs.  He was evaluated at the Jackson VA and given cream.  He reported fair results with this treatment.  He now used an herbal treatment.  He had not had any flare ups in a while, and he described the rash as an erythemic blotch that itched.  

Examination revealed a small scratched area on the posterior lower leg, above the heel.  The Veteran identified it as an example of the rash.  The scratched area measured less than one tenth of a centimeter.  There was no inflammation, scarring or disfigurement.  There was no active disease between the toes or the skin of the arms, feet, right leg and the remainder of the left leg was without visible papule or pustules.  There was no skin breakdown, ulceration, scarring or disfigurement.  There was a circular mild hyperpigmented area on the right mid forearm and right lateral lower leg that measured six centimeters the Veteran identified as past infection.  The diagnosis was normal skin examination for rash.  The Veteran denied any problems with a penile lesion or Herpes.  

In January and July 2010 VA a care provider found no abnormal lesions of the skin.  

As indicated above, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The evidence does not demonstrate the presence of a current chronic skin disorder, but rather several distinct acute skin disorders separated by many years.  In service the Veteran was treated for two consecutive days for his feet, which at separation was listed as athlete's foot.  Also, in service the Veteran had symptoms of chancroid and Herpes.  

Post service in March 2001 the Veteran had a fungal infection of the legs and arms.  Several years later in July 2007 he had mild tinea pedis.  And in August 2009 he had a callus on his toe.  

The evidence does not establish either a current diagnosis of a skin disorder or that there is any link between the athlete's foot, chancroid or Herpes seen in service, and the fungal infection, tinea pedis or callus treated since separation.  

The athlete's foot was treated on only one occasion in service, for two days.  The Veteran is unable to recall how often or how long he was treated.  He has not testified or stated that since that one outbreak that he has chronically had athlete's foot.  There is a 35 year gap between the athlete's foot in service and the March 2001 fungal infection of the arms and legs.  

When the evidence in service is not sufficient to establish diagnosis of chronicity, evidence of continuity of symptoms is required.  38 C.F.R. § 3.303(b)(2010).  

The Veteran was separated from the service in August 1968.  He reports he was first treated after service for a rash in 1988, some twenty years later.  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service when considering a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  

The only post service diagnosis of athlete's foot or tinea pedis appears in July 2007.  Subsequent evaluations of the skin found no recurrence.  The December 2009 examination of the skin did not diagnose any current disorder of the skin.  

In weighing the statements of the Veteran, the Board finds his description of his symptoms credible.  However, the Veteran has not presented any evidence which indicates he has any special training or education which makes him qualified to diagnose or differentiate between skin disorders.  38 C.F.R. § 3.159 (2010).  It is evident from reviewing the medical record that he attributes all his skin symptoms to one disorder which is not consistent with the diagnoses in the medical records.  

A careful review of the medical records indicates the Veteran has had, over the period of 45 years, various acute skin disorders.  There is no competent medical evidence of record which links any of the post service skin disorders to the athlete's foot, Herpes or chancroid noted in service.  

It is even questionable whether there is current diagnosis of a skin disorder.  The Veteran reported to the examiner in December 2009 that he had not had any flare ups for a while.  His VA outpatient treatment records including regular evaluations which do not include diagnosis of any chronic skin disorder.  There is no diagnosis of any skin disorder listed in his VA Problem list and no ongoing prescription for medication for treatment of a skin disorder.  Since March 2001 the Veteran has been regularly seen and evaluated and findings related to his skin have been reported.  They do no demonstrate he has a chronic skin disorder.  

Service connection for a skin disorder is not warranted.  


ORDER

Service connection for chronic allergic rhinitis is granted.  

Service connection for a skin disorder is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






On his Report of Medical Examination in August 1965 no disorder of the nose or sinuses was noted.  On his August 1965 Report of Medical History the Veteran checked a history of sinusitis, but denied any history of ear, nose and throat trouble or chronic or frequent colds.  On the back of the form was written sinuses-seasonal.  

October 1965 service treatment records indicate the Veteran had epitaxis the previous night.  Nasal packing was in place.  He was referred to the ear, nose and throat clinic for evaluation.  Active bleeding from the right septum was noted.  It was packed, cauterized and pressure applied.  

In June 1967 chronic sinusitis was recorded.  



Clearly, VA records and his private treatment records establish ongoing treatment for allergic rhinitis since September 2002.  Chronic allergic rhinitis was diagnosed by Dr. R. in September 2002.  A current diagnosis of a nose disorder, in this case, allergic rhinitis has been established.  

There are records of treatment in service for both chronic sinusitis and rhinitis.  The Board noted that at service entrance the Veteran gave a history of sinusitis which he said was seasonal.  No abnormalities of the nose or sinuses were found on the August 1965 examination at entrance.  

The

Even though the statement given of a history of sinusitis was not given for the purposes of treatment it alone does not "clearly and unmistakably" demonstrate that a sinus disorder existed at that time.  In order to rebut the presumption of soundness that arises when a Veteran is examined and no disorder is noted on entrance examination, the evidence must be clear and unmistakable.  VAOPGPREC 3-03.  In this instance there is no other evidence of any pre-existing sinus disorder.  The Board has concluded the Veteran is presumed to be sound at service entrance, and the evidence does not clearly and unmistakably demonstrate there was any pre-existing sinus disorder.  

The question presented by the facts of this case is whether the treatment in service was for chronic rhinitis.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b)(2010).  

There is often in such cases a confusion in the medical record and in the terms used to describe rhinitis and sinusitis.  While there is a diagnosis of chronic sinusitis in service, there are no X-rays demonstrating the Veteran had sinusitis.  And the June 1967 service treatment record does not list any of the symptoms related to that diagnosis.  From June 1967 to March 1968 the Veteran was treated four times for rhinitis.  And he checked ear, nose and throat trouble, and frequent colds, as well as sinusitis at service separation.  

The Veteran has testified he was first treated right after he got out of the service for his nasal symptoms.  There is nothing in the record which contradicts his report.  The Board has considered that his private and VA records of treatment in the 1960's and 1970's were not obtained.  The medical records in the claims folder both private and VA include ongoing treatment and diagnoses of allergic rhinitis.  And in some instance chronic allergic rhinitis.  

The testimony of the Veteran as to his nasal symptoms is consistent with the evidence of record.  It is not inconsistent with any evidence of record.  The Veteran has consistently given a long history of nasal and sinus symptoms.  The Board has also considered that a runny nose and nasal congestion are symptoms which a lay person is competent to describe.  38 C.F.R. § 3.159(a)(2010).  

The Board noted the absence of symptoms found during the December 2009 VA examination and lack of any diagnosis.  The Veteran's allergic rhinitis causes recurrent not constant symptoms and it is not unreasonable to find no symptoms on one occasion particularly when the Veteran is being following and treated for allergic rhinitis, with antihistamines and nasal spray.  As there are records of treatment at VA dated both immediately prior to the December 2009 examination and in the year after noting diagnostic impressions of allergic rhinitis the absence of symptoms in December 2009 clearly does not demonstrate a lack of any current diagnosis.  Also, the VA examiner in December 2009 reported that he was not given the claims folder to review.  He did not have a complete history to provide a basis for a diagnosis.  

The Board considered whether remand to refer the case for a medical opinion, based on review of the claims folder should be ordered.  In this case, where there clearly are symptoms and treatment for allergic rhinitis in service and current diagnosis of chronic allergic rhinitis, and testimony providing continuity of symptoms since service, further delaying adjudication of the claim would serve no purpose.  

The regulations state that with chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303(b)(2010).  

The Board has concluded the preponderance of the evidence demonstrates the Veteran had chronic allergic rhinitis in service, and has been treated for chronic allergic rhinitis since service separation.  












Department of Veterans Affairs


